Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/23/2022.  Claims 1-3, 5-9 and 11-15 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 07/23/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the combination of Row (US 2011/0088061) with Cha (US 2011/0265117) and Kim (US 2015/0089538) does not disclose displaying an advertisement on a second plane located visually lower than the first plane because there would be no motivation to combine Row with Kim, the examiner respectfully disagrees.  If an error were to occur in the system of Row and no broadcast content or zapping advertisement was displayed then an advertisement displayed at a background plane as disclosed by Kim would become visible.  This would ensure that an advertisement was still displayed in the event of an error thus increasing the number of advertisements presented to the viewers.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
a broadcast contents processing unit configured to request;
a zapping advertisement processing unit configured to request;
a screen control unit configured to make;
an advertisement control unit configured to request;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional language “request” and “make” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 1, 3 and paragraphs [0044], [0065]-[0082].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2011/0088061) in view of Cha et al. (US 2011/0265117), herein Cha, in view of Kim (US 2015/0089538).
Consider claim 1, Rowe clearly teaches a broadcast receiving apparatus (Fig. 4), comprising: 

a broadcast contents processing unit configured to request broadcast contents of a switched channel when a channel switching signal is received and to display transmitted broadcast contents of the switched channel on a first plane; (Viewing device 164 receives a signal indicating a change to a first channel from a second channel and provides the first channel video signal to a television when the tuning is completed, [0026], [0027], [0089].)

a zapping advertisement processing unit configured to request a moving image zapping advertisement corresponding to the switched channel, and to display the received moving image zapping advertisement on the first plane; (Viewing device 164 selects a short duration video advertisement corresponding to the selected channel and displays the selected advertisement during the tuning operation, [0027], [0028], [0034], [0070], [0073], [0090], [0091].) and 

a screen control unit configured to make the broadcast contents of the switched channel to be displayed on the first plane after the moving image zapping advertisement is finished. (The selected advertisement has a duration equal to the tuning duration of the set top box and video of the selected channel is displayed on the television after the advertisement, [0027], [0063], [0092], [0093].)

However, Rowe does not explicitly teach to request a moving image zapping advertisement corresponding to the switched channel from a zapping advertisements server.

In an analogous art, Cha, which discloses a system for video distribution, clearly teaches to request a moving image zapping advertisement corresponding to the switched channel from a zapping advertisements server. (During a channel change an advertisement is transmitted from server 6 to terminal 2 in real time, [0071], [0081], [0082], [0085], [0121]-[0125], [0261].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe by to request a moving image zapping advertisement corresponding to the switched channel from a zapping advertisements server, as taught by Cha, for the benefit of reducing the storage space required of the receiving device.

However, Rowe combined with Cha does not explicitly teach the zapping advertisement processing unit is further configured to display a zapping advertisement on a second plane, wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the moving image zapping advertisement are not displayed on the first plane.

In an analogous art, Kim, which discloses a system for video distribution, clearly teaches the zapping advertisement processing unit is further configured to display a zapping advertisement on a second plane, wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the moving image zapping advertisement are not displayed on the first plane. (Fig. 6B, [0088]-[0091])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe combined with Cha by the zapping advertisement processing unit is further configured to display a zapping advertisement on a second plane, wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the moving image zapping advertisement are not displayed on the first plane, as taught by Kim, for the benefit of increasing the number of advertisements displayed by the system.

Consider claim 2, Rowe combined with Cha and Kim clearly teaches the zapping advertisements processing unit further comprises: an advertisement database (DB) for storing moving image zapping advertisements schedule information; and an advertisement control unit configured to request, if it is determined that the moving image zapping advertisement corresponding to the switched channel is scheduled as a result of checking the moving image zapping advertisement schedule information, the moving image zapping advertisement corresponding to the switched channel from the zapping advertisements server. (Storage device 406 includes metadata used to select the advertisement, [0068]-[0070]. Scheduler engine 124 determines the advertisement availability, [0043]-[0045]. Rowe)

Consider claim 3, Rowe combined with Cha and Kim clearly teaches upon receiving a signal skipping the moving image advertisement, the screen control unit stops displaying the moving image zapping advertisement via streaming on the first plane, and displays the broadcast contents of the switched channel on the first plane. (When a second signal is received the selected channel video is displayed, [0027], [0092], [0093] Rowe.)

Consider claim 5, Rowe combined with Cha and Kim clearly teaches the first plane is a video plane and the second plane is the background plane. (Fig. 2, [0044]-[0047] Kim)

Consider claim 6, Rowe combined with Cha and Kim clearly teaches when the moving image zapping advertisement is finished, log information of the finished moving image zapping advertisement is transmitted to the zapping advertisement server. (Reporting data 410 is sent to provider 160, [0079]-[0083], [0095] Rowe.)

Consider claim 7, Rowe clearly teaches a method for providing a moving image zapping advertisement in a broadcast receiving apparatus, (Fig. 6) the method comprising: 

requesting, in response to receiving a channel switching signal, broadcast contents of switched channel from a broadcast contents server, and requesting a moving image zapping advertisement corresponding to the switched channel; (Viewing device 164 selects a short duration video advertisement corresponding to the selected channel and displays the selected advertisement during the tuning operation, [0019], [0027], [0028], [0034], [0070], [0073], [0090], [0091].) 

displaying the moving image zapping advertisement received from the zapping advertisement server on a first plane which is displaying broadcast contents of a previously set channel; (The advertisement is displayed in place of a “freeze frame” of the last frame of video displayed, [0024], [0027], [0068] Rowe.) 

displaying, when the moving image zapping advertisement is finished, the broadcast contents of the switched channel received from the broadcast contents server on the first plane. (The selected advertisement has a duration equal to the tuning duration of the set top box and video of the selected channel is displayed on the television after the advertisement, [0027], [0063], [0092], [0093].)

However, Rowe does not explicitly teach requesting a moving image zapping advertisement corresponding to the switched channel from a zapping advertisement server.

In an analogous art, Cha, which discloses a system for video distribution, clearly teaches requesting a moving image zapping advertisement corresponding to the switched channel from a zapping advertisement server. (During a channel change an advertisement is transmitted from server 6 to terminal 2 in real time, [0071], [0081], [0082], [0085], [0121]-[0125], [0261].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe by requesting a moving image zapping advertisement corresponding to the switched channel from a zapping advertisement server, as taught by Cha, for the benefit of reducing the storage space required of the receiving device.

However, Rowe combined with Cha does not explicitly teach displaying a zapping advertisement on a second plane, wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the previously set channel or the moving image zapping advertisement are not displayed on the first plane.

In an analogous art, Kim, which discloses a system for video distribution, clearly teaches displaying a zapping advertisement on a second plane, wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the previously set channel or the moving image zapping advertisement are not displayed on the first plane. (Fig. 6B, [0088]-[0091])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe combined with Cha by displaying a zapping advertisement on a second plane, wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the previously set channel or the moving image zapping advertisement are not displayed on the first plane, as taught by Kim, for the benefit of increasing the number of advertisements displayed by the system.

Consider claim 8, Rowe combined with Cha and Kim clearly teaches the requesting the moving image zapping advertisement comprises: checking moving image zapping advertisement schedule information; and when it is determined that the moving image zapping advertisement corresponding to the switched channel is scheduled as a result of checking, requesting the moving image zapping advertisement corresponding to the switched channel from the zapping advertisement server. (Storage device 406 includes metadata used to select the advertisement, [0068]-[0070]. Scheduler engine 124 determines the advertisement availability, [0043]-[0045]. Rowe) 
Consider claim 9, Rowe combined with Cha and Kim clearly teaches stopping the moving image zapping advertisement from being displayed via streaming on the first plane when a signal for skipping moving image zapping advertisement is received. (When a second signal is received the selected channel video is displayed, [0027], [0092], [0093] Rowe.)

Consider claim 11, Rowe combined with Cha and Kim clearly teaches the first plane is a video plane and the second plane is the background plane. (Fig. 2, [0044]-[0047] Kim)

Consider claim 12, Rowe combined with Cha and Kim clearly teaches transmitting log information of the moving image zapping advertisement to the zapping advertisements server when the moving image zapping advertisement is finished. (Reporting data 410 is sent to provider 160, [0079]-[0083], [0095] Rowe.)

Consider claim 13, Rowe clearly teaches a system for providing a moving image zapping advertisement, (Fig. 1) the system comprising: 

receiving a request according to a channel switching signal, a moving image zapping advertisement corresponding to a switched channel via streaming; (Viewing device 164 selects a short duration video advertisement corresponding to the selected channel and displays the selected advertisement during the tuning operation, [0027], [0028], [0034], [0070], [0073], [0090], [0091].)and 

a broadcast receiving apparatus (Viewing device 164) configured to: 

request the moving image zapping advertisement when receiving the channel switching signal; (Viewing device 164 selects a short duration video advertisement corresponding to the selected channel and displays the selected advertisement during the tuning operation, [0027], [0028], [0034], [0070], [0073], [0090], [0091].)

display the received moving image zapping advertisement on a first plane which is displaying broadcast contents of a previously set channel; (The advertisement is displayed in place of a “freeze frame” of the last frame of video displayed, [0024], [0027], [0068] Rowe.) and 

display broadcast contents of the switched channel on the first plane when the moving image zapping advertisement is finished. (The selected advertisement has a duration equal to the tuning duration of the set top box and video of the selected channel is displayed on the television after the advertisement, [0027], [0063], [0092], [0093].)

However, Rowe does not explicitly teach a zapping advertisement server configured to transmit, when receiving a request according to a channel switching signal, a moving image zapping advertisement.

In an analogous art, Cha, which discloses a system for video distribution, clearly teaches a zapping advertisement server configured to transmit, when receiving a request according to a channel switching signal, a moving image zapping advertisement. (During a channel change an advertisement is transmitted from server 6 to terminal 2 in real time, [0071], [0081], [0082], [0085], [0121]-[0125], [0261].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe by a zapping advertisement server configured to transmit, when receiving a request according to a channel switching signal, a moving image zapping advertisement, as taught by Cha, for the benefit of reducing the storage space required of the receiving device.

However, Rowe combined with Cha does not explicitly teach the broadcast receiving apparatus is further configured to display a zapping advertisement on a second plane, and wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the previously set channel or the moving image zapping advertisement are not displayed on the first plane.

In an analogous art, Kim, which discloses a system for video distribution, clearly teaches the broadcast receiving apparatus is further configured to display a zapping advertisement on a second plane, and wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the previously set channel or the moving image zapping advertisement are not displayed on the first plane. (Fig. 6B, [0088]-[0091])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rowe combined with Cha by the broadcast receiving apparatus is further configured to display a zapping advertisement on a second plane, and wherein the second plane is located visually lower than the first plane and is exposed to a viewer when the broadcast contents of the switched channel or the previously set channel or the moving image zapping advertisement are not displayed on the first plane, as taught by Kim, for the benefit of increasing the number of advertisements displayed by the system.

Consider claim 14, Rowe combined with Cha and Kim clearly teaches the zapping advertisements server comprises: a moving image zapping advertisements database (DB) for storing moving image zapping advertisements to be provided during channel switching time of a digital broadcast; a moving image zapping advertisement scheduling unit for scheduling and managing the moving image zapping advertisements for each channel of the digital broadcast; and a communication unit for, when receiving a request according to a channel switching signal, transmitting the moving image zapping advertisement corresponding to the switched channel via streaming according to the moving image zapping advertisement schedule information. (Storage device 406 includes metadata used to select the advertisement, [0068]-[0070]. Scheduler engine 124 determines the advertisement availability, [0043]-[0045]. Rowe)

Consider claim 15, Rowe combined with Cha and Kim clearly teaches when the moving image zapping advertisement is finished, the broadcast receiving apparatus transmits log information of the finished moving image zapping advertisement to the zapping advertisement server, and the zapping advertisements server reschedules the moving image zapping advertisement schedule information according to the transmitted log information of the moving image zapping advertisement and transmits the rescheduled moving image zapping advertisement schedule information to the broadcast receiving apparatus. (Reporting data 410 is sent to provider 160 and affect future selections of the advertisements, [0079]-[0083], [0087], [0095] Rowe.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425